Citation Nr: 1330522	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-48 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel





INTRODUCTION

In his claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated he had service in the Philippines from December 1941 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

In an August 2010 decision, the Board denied the benefit sought on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a Memorandum Decision (Decision) which vacated the Board's August 2010 decision and remanded the appeal to the Board for compliance with instructions provided in the Decision.

In November 2011 and May 2012 the Board remanded this matter to the RO for additional development in conjunction with the Court Decision.  Unfortunately, these remand directives have still not been completed and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its previous November 2011 and May 2012 remands, the Board noted that under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons would be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

The Board observed that Section 1002 (d) provided that an eligible person was any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The Board notes that the appellant has submitted several documents which contend to show he had service in the United States Armed Forces.  First, he submitted a February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, which listed the appellant's military status as "USAFFE," or United States Armed Forces Far East.  Additionally, he submitted an April 1964 Statement of Services from the 75th Philippine Constabulary Company which indicated he was inducted into the 203rd Engineering Battalion, 81st Division, of the USAFFE in January 1942 and joined the guerrilla movement 3rd Battalion, 120th Regiment, 108th Division, in November 1942. Additionally he submitted an Award certificate that indicated that he had received the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966 and issued from the Office of the President of the Republic of the Philippines.  

The Veteran also submitted photographs of medals he contended he received from the United States military, and the Board observes two of the medals had "United States of America" inscribed upon them.

In accordance with the June 2011 Court Decision, as well as the Board's November 2011 and May 2012 remands, the documents summarized above were all sent to the National Personnel Records Center (NPRC) along with a request to verify the Veteran's alleged U.S. military service.  

The NPRC has repeatedly reported the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, most recently confirmed in June 2013.  Accordingly, the Board finds the RO requested development regarding the request for verification from the NPRC has been completed.

However, the Board finds to date the RO has still not completed the additional requested development by requesting confirmation of service from the U.S. Department of the Army, despite several requests.  

Specifically, in the June 2011 Court Decision the Court cited to Capellan v. Peake, 539 F.3d 1373, in finding that VA's duty to assist included sending the documentation from the Philippine government submitted by the appellant to the NPRC and the U.S. Department of the Army along with its request for verification of service.  

The Board instructed the RO to send a request to the U.S. Department of the Army to attempt to verify the Veteran's alleged military service in each the November 2011 and May 2012 remands.

Unfortunately, and as evidenced by the supplemental statement of the case issued in July 2013, it does not appear that a request for service verification was sent to the U.S. Department of the Army.  In order to comply with the June 2011 Court Decision, as well as the November 2011 and May 2012 Board remands, the Board has no alternative but to again remand this matter to the RO so that a request can be made of the U.S. Department of the Army to verify the appellant's alleged military service.  

The Board greatly regrets the prolonged delay in adjudicating the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send a request to the U.S. Department of the Army (not the NPRC) for an attempt at verification of the appellant's alleged military service.  Along with this request include a copy of the February 1973 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the April 1964 Statement of Services from the 75th Philippine Constabulary Company, the photographs of medals purportedly received from the United States military, the Award certificate that includes the American Defense Medal, Asiatic-Pacific Theater Medal, and World War II Victory Medal, among others, signed in December 1966, and the Court's June 2011 order. The response from the U.S. DEPARTMENT OF THE ARMY must be associated with the claims file, not the NPRC.   

2.  The RO should review this case carefully prior to sending  it back to the Board in light of the Court decision of June 2011, which it should review at page four where the Veterans Court states that the VA "must" seek verification from the Department of the Army. 

Not the NPRC.  The Veteran's Court clearly states the NPRC is not sufficient (see page four of the June 2011 Court decision). 

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


